10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 2:18-cv-01812-JLR Document 17 Filed 01/25/19 Page l 01‘5

' THE HONORABLE JAMES L. RoBART

IN THE UNITED STATES DISTRICT COURT
FOR THE WES-TERN DISTR.ICT OF WASI~HNGTON

AT SEATTLE
JOSEPH CHURCH, individually and on Case No. 2:18-cv-01812-JLR
behalf of all others similarly situated,
sTIPULATION AND EPRQPQSE~B~]
Plaintiff, - ORDER TO STAY DEADLINES AND
LIMITING DISCOVERY PENDING A
vS. DECISION ON MOTION TO COMPEL
ARBITRATION
EXPEDIA, lNC., EAN.COM, LP,
TRAVELSCAPE, LLC and HOTELS.COM NOTE ON MOTION CALENDAR:
L.P., JANUARY 25, 2019
Defendants.

 

 

 

 

The parties in the above-captioned actions, through their undersigned counsel, hereby
ST`IP ULATE AND AGR`EB as follows: `

l. On December l7, 2018, Plaintiff Joseph C`hurch filed a complaint against
Defendants Expedia, lnc.,,EAN.com, LP, Travelscape, LLC, and Hotels.com L.P. (“Defendants”),
bringing putative nationwide class claims for alleged violations of the Racketeer influenced and
Corrupt 01‘.ganizations Act (“R`ICO”), 18 U.S..C. § 1962(€)-(D), conversion and misappropriation,

unjust enrichment, and constructive trust.

ST]_PULATION AND [PROPOSED] ORDER TO CALFO EAK;;‘;%F§]F§§%VSK¥ PLLC
STAY DEADLINES AND DISCOVERY 1301stC0Nn AVENUE, sU1TE 2300
(Case N‘O 2.]8_€V_0]8_12_ILR) _ l SEAI ]LE, WASI-IING'IUN 98101-3508

TEL (206] 407-2200 FA`X (206] 40'1'-2224

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

Case 2:18-cv~01812-JLR Document 17- Filed 01125/19 F’age 2 of 5

2. Plaintiff previously filed a related case, Joseph Church v. Hotels. com L.P., Expedz`a,
Inc., Travelscape, LLC, Reservations Technologz'es, Inc. d/b/a Reservarions.com, Benjamz'n &
Brothers, LLC d/b/a Reservatz'ons.com, -Case No. 2:13~cv-18 (D. S.C.) (“Churc-h I”), Which Was
voluntarily dismissed after the court granted a motion to dismiss and ordered the claims against
Reservations.com to arbitration Defe.ndants intend to file a motion to compel arbitration of the
claims against them in this matter. Defendants intend to argue that the same arbitration provision

is applicable here under equitable estoppel and other grounds, mandating that the dispute be

ordered to arbitration Plaintiff intends to oppose the motion on the ground that the subject of the

prior motion Was plaintiff’ s arbitration agreement With Reservations.com and plaintiff has no such
agreement With Expedia.

3. The parties previously stipulated that Def`endants’ deadline to answer or otherwise
respond to the complaint Would be February 2'5, 2019 (Dl<;t. No. 6). Defendants Will be filing the
motion to compel arbitration on or before that date.

4. Pursuant to the Court’ s January 16, 2019, Order Regardi.ng Initial Disclosures, Joint
Status Report, and Early Settlement (Dl<t. No. 15), and its January 16, 2019, Rule 16(b) and Rule
23(d)(2) Scheduling Order Regarding Class Certification Motion (Dkt. No. 16)., the parties are
required to hold a Rule 26(® conference by January 30, 2019, exchange initial disclosures by
_February 13, 2019, file a joint status report by February 20, 2019, complete class certification
discovery by May l5, 2019, and file a motion for class certification by June 14, 2019.

5. The parties have conferred and agreed to seek a stay of all deadlines referenced in
paragraph 4 pending the Court’s decision on the motion to compel arb'itration, to conserve the
resources of the parties and the Court. The parties have further agreed to proceed With a Rule 26(f)
conference solely as to the issue of`arbitrability, and to engage in good faith discussion regarding
any potential discovery regarding arbitrability, Without Waiving any rights either to seek or to

oppose any such discovery if unable to reach an agreement

- . d l`ID . LAW OFHCES
STIPULATION [PROP.OSED] ORDER TO cALFO F.Al<ms & os'rnovsKv PLLC
STAY DEADL]NES AND DlSCOVERY 1301 sscoNn Avanua sunn 2s00
(Case NO_ 2:18_0`,_01812_]1':[{) _ 2 SEATTLE, WASHlNGTON 98101-3803

TEL (2.06] 402-2200 l"AK (2(]6) 407-2224

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

Case 2:18-cV-01812-JLR Document 17 Filed 01/25/19 Page 3 015

6. Should the Court deny the motion to compel arbitration, the parties Will contact the
Court’s C`ourtroom Deputy Within five court days of the Court’s ruling to reschedule the deadlines
referenced in paragraph 4.

7. ` This stipulation and order shall not operate as an admission of any factual allegation
or legal conclusion, nor shall it operate as a waiver nor affect any right, defense, claim or cbjection,
including lack of personal jurisdiction

SO STIPULATED. `

Dated this 25th day of January, 2019.

CALFO EAKES & OSTROVSKY PLLC

By s/Angelo J, Calfo
Angelo 1. Calfo, WSBA# 27079
Emily D'odds Powell, WSBA# 49351
1301 Second Avenue, Suite 2800
Seattle, WA 98101
Phone: (206) 407-2200
Fax: (206) 407-2224
Email: angelocgchalfoeal<es.com

emilyp@calf`oeakes.com

Attorneysfor Defendants Expedia, Ine., EAN. com, LP,
Travciscape,_ LLC and Hotels.com L.P.

HAGENS BERMAN SOBOL SHAPIRO LLP

By sf Steve Berman
Steve Berman, WSBA# 12536
Andrew Voll<;, WSBA # 27639
1301 Second Avenue, -Suite 2000
Seattle, WA 98101
Phone: (206) 623.-7292
Fax: (206) 623-0594

E`,mai`l: steve@hbsslaw..com

andrew(cQ-hbsslaw.com
- - raw orncss
STlPULATION AND [PROPOSED] ORDER TO CALFO EAKES & OSTROVSKY PLLC
STAY DEADL]_NES AND DlSCOVERY _` 1301 sECoND AvnN_U_n, sums 2800-
(Cas@ N@. 2:18-@v-01812-1LR) - 3 assistanceaaa

 

 

10
11
12
13
14
15
16

17"

18
19
20
21
22
23
24

25

 

 

Case 2:1-8-cv-01812-.JLR Document 17 Filed 01125/19 Page 4 015

STI`PULATION AND [PROPOSED] ORDER TO

STAY DEADLINES AND DISC`OVERY
(Case No. 2:18-cv-01812-JLR) - 4

MCGOWAN, HOOD & FELDER, LLC

James L. Ward, Jr.

Ranee Saunders

321 Win_go Way, Suite 103

Mt. Pleasant, SC 29464

Telephone: (843) 388-7202

Facsimile: (843) 388-3194

Email: ]'ward@mcgowanhood.com
rsaunders@ mcgowanhood.com

WALKER GRESSETTE FREEMAN & LINTON, LLC

lan W. Freeman

lohn P. Linton, Jr.

66 Hasell Street

Charl.eston, SC 29401

Telephone: (843) 727-2200

Facsimile: (843) 727 -2238

Email: freeman@vvgfilaw.ccm
li'nton@vvgfllaw.com

Az‘-torneysfr)r Plainfi]jr.}oseph Church

LAW OFF[CES
C'ALF 0 EAKES & OSTROVSKY PLLC
1301 SF.CUND AVENUE, SUITE 2800
SEATTLE, WASHINGTUN 981[}[-3808
TEL (206) 407-2200 FA`X (206) 407-2224

 

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:18~cv-'01812-JLR Document 17 Filed 01/25-/19 Page 5 015

{-PRQBQSE~D} ()RDER

Based upon the foregoing stipulation ofthe parties, it is hereby ordered:

1. All discovery and all currently-pending deadlines, including the Rule 26(f)
conference, initial disclosures, joint status report, class certification discovery, and motion for class
certification, are hereby stayed pending the Court’s ruling on Defendants’ motion to compel
arbitration, which will be filed on or before February 25, 2019.

2. This stay does not apply to any discovery relating to -arbitrability.that may be
necessary to support or oppose Defendants’ motion to compel arbitration, which request shall be
addressed by the Court upon proper motion in the event the parties are unable to reach agreement
The parties shall engage in a Rule 26(f) -confere`nce, related to the issue of arbitrability only, by
January 30, 2019.

3. Should the Court deny the motion to compei arbitration, the parties will contact the
Court’s Courtroom Deputy within five court days of the Court’s ruling to reschedule the stayed
deadlines

PURSUANT TO STIPULATION, 11` IS SO ORDERED.

 

 

 

\
Dated this 3 383 day ar jewer , 2019.
THE HON()RABLE .1 AMES L. ROBART
UNITED STATES DISTRICT JUDGE
STlPULATlON AND [PROPOSED] ORDER TO CALFO EAK]]£§‘;(§§{§§`;VSKY PLLC
STAY DEADL]NES AND DiSCOVERY 1301 sECoND AvENUE, sUIrE 2300
(Case NO. 2218_0`{_01812_]1'~[{) _ 5_ SEATTLE, WASH]NG'[`ON 98101-3808

'TEL. (2|]6) 407-2200 FAX (21)6) 40'1"2224

 

 

